In the United States Court of Federal Claims
                                  No. 11-268C
                           (Filed: February 20, 2013)

*******************************
SECURITYPOINT HOLDINGS, Inc.,                     Claim construction;
                                                  Markman hearing;
              Plaintiff,                          plain and ordinary meaning.

v.

THE UNITED STATES,

           Defendant.
*******************************

     M. Roy Goldberg, Washington, DC, for plaintiff. Nathaniel Bruno,
Washington, DC, of counsel.

       Lindsay K. Eastman, United States Department of Justice, Civil
Division, Commercial Litigation Branch, Washington, DC, with whom were
Stuart F. Delery, Acting Assistant Attorney General, and John Fargo,
Director, for defendant.

                                  OPINION

BRUGGINK, JUDGE.

        This is a patent infringement case brought pursuant to 28 U.S.C. § 1498
(2006). Plaintiff SecurityPoint Holdings, Inc. (“SecurityPoint”) alleges that
the Transportation Security Administration (“TSA”) has infringed several
claims of U.S. Patent No. 6,888,460 (“460 patent”) by its use of trays and carts
at airport security screening checkpoints. Before the court now are the parties’
briefs regarding construction of seven claim terms used in the 460 patent.

                               BACKGROUND

       SecurityPoint is suing the United States for TSA’s unauthorized use of
SecurityPoint’s invention described in the 460 patent in claims 1-4, 6-9, and


                                       1
12-15. The 460 patent concerns a system of recycling trays through security
screening checkpoints by use of movable carts and the display of advertising
on the bins. The patent dates to the provisional patent application filed on July
3, 2002.

       Patents are comprised of two types of claims: independent and
dependent. Independent claims stand on their own as described in a single
claim; dependent claims refer to and add further limitations to an independent
claim or claims. See 35 U.S.C. § 112 (2006). Here, the 460 patent is
comprised of one independent claim and 14 dependant claims.

Claim 1 describes a method:

       positioning a first tray cart containing trays at the proximate end
       of a scanning device through which objects may be passed,
       wherein said scanning device comprises a proximate end and a
       distal end,

       removing a tray from said first tray cart,

       passing said tray through said scanning device from said
       proximate end through to said distal end,

       providing a second tray cart at said distal end of said scanning
       device,

       receiving said tray passed through said scanning device in said
       second tray cart, and

       moving said second tray cart to said proximate end of said
       scanning device so that said trays in said second cart be passed
       through said scanning device at said proximate end.

PX 1 at SP18 (the 460 patent).1 Claim 2 teaches that the scanning device is



1
  The parties presented their exhibits attached to their respective briefs but
numbered the exhibits consecutively from plaintiff’s exhibits to defendant’s
exhibits. They used those same numbers for the joint exhibits attached to their
joint claim construction statement. We cite to them as plaintiff’s exhibits

                                       2
“selected from a group consisting of a manual inspection station, an x-ray
machine, a conveyor belt, and a particulate matter sensor.” Id. Claims 3 and
4 add that the trays are “nestable” and have “exposed sides capable of
displaying advertising.” Id. Claim 6 teaches that the “tray carts are adapted
to be rollable.” Id. Claim 7 adds that the method of Claim 1 also includes “the
step of repositioning said second tray cart from said distal end to said
proximate end.” Id. Claims 8 and 9 inform that a plurality of the trays are
“adapted to receive” various items such as a laptop, camera, purse, coat,
wallet, cell phone, and other similar items. Id. Claim 12 instructs that a third
cart is used in the method described in Claim 1. Claim 13 adds a step in which
the third cart “containing a plurality of trays” is substituted to replace the first
cart. Id. Claim 14 makes the bottoms of the trays “adapted to display
advertising” on the interior surface of the trays, and Claim 15 teaches that the
trays “are adapted to display a tag number.” Id.

        The parties presented the court with claim construction briefs and a
joint claim construction statement. The parties present seven terms for the
court’s construction. Plaintiff, however, believes that no special construction
is required for any of the terms because the plain and ordinary meaning of the
terms is sufficient. Plaintiff supplies preferred constructions in the event that
we find the plain and ordinary meaning to be insufficient. The following chart
presents the parties positions:


 Term                 Claim(s) Using           Plaintiff’s        Defendant’s
                      Term                     Proposed           Proposed
                                               Construction       Construction
 tray                 1, 3, 4, 8, 9, 13,       a base with        same
                      14, 15                   upwardly
                                               extending walls

 trays                1, 3, 4, 8, 9, 13,       a plurality of     more than one
                      14, 15                   bases, each with   tray of uniform
                                               upwardly           size and shape
                                               extending walls




(“PX”) and defendant’s exhibits (“DX”) as they were first filed.

                                           3
tray cart       1, 6, 7, 12, 13       a movable cart       a movable rack
                                      capable of           or cart adapted
                                      holding one or       to holding or
                                      more trays           storing a
                                                           plurality of trays

proximate end   1, 7                  from the             proximal or
                                      reference point      nearest to;
                                      of the initial       referring to the
                                      location of the      end of the
                                      first tray cart,     scanning device
                                      nearest side, as     where an object
                                      in the side of the   enters the
                                      scanning device      device
                                      into which an
                                      object to be
                                      scanned enters
                                      the device

distal end      1, 7                  from the             farthest from;
                                      reference point      referring to the
                                      of the initial       end of the
                                      location of the      scanning device
                                      first tray cart,     where an object
                                      farthest side, as    exits the device
                                      in the side of the
                                      scanning device
                                      from which an
                                      object to be
                                      scanned exits
                                      the device

nestable        3, 4                  capable of           capable of
                                      fitting              fitting at least
                                      compactly or         partially within
                                      within one           one another
                                      another




                                  4
    adapted           6, 8, 9, 14, 15       suited              specially
                                                                designed or
                                                                made for a
                                                                specific purpose

    receiving said    1                     coming into         after a tray has
    tray passed                             possession of       passed through
    through said                            the tray in the     the scanning
    scanning device                         second tray cart    device from the
    in said second                          after being         proximate end
    tray cart                               passed through      to the distal end,
                                            the scanning        a second tray
                                            device at the       cart receives the
                                            distal end of the   tray
                                            scanning device

See Joint Pre-Markman Claim Constr. Hr’g Statement 3. The parties agreed
upon a package of exhibits in support, which includes the two declarations of
plaintiff’s expert, Mr. John Huey.2 Plaintiff did not call Mr. Huey at the
Markman hearing, which was held on November 14, 2012.

                                 DISCUSSION

         Claim construction is the first step in any patent infringement action
because it is necessary to understand precisely what the invention is before the
trier of fact can determine whether it has been used without permission. “The
claims of a patent define the invention . . . .” Phillips v. AWH Corp., 415 F.3d
1303, 1312 (Fed. Cir. 2005). The scope and meaning of the patent is a
question of law to be answered by the trial court. Markman v. Westview
Instruments, Inc., 517 U.S. 370, 388-90 (1996).

       The claim terms should be construed in accordance with their “ordinary
and customary meaning” as understood by “a person of ordinary skill in the art


2
  Mr. Huey worked in the security industry for 29 years as a manager, sales
representative, and consultant “on issues and projects involving complex
security management scenarios.” PX 10 ¶ 4. His work emphasized airport
security and security checkpoint operations. He is the first named inventor on
three patents relating to screening checkpoints.

                                        5
in question at the time of invention.” Phillips, 415 F.3d at 1312-13; Indus.,
Inc. v. Techniche Solutions, 419 F.3d 1374, 1380 (Fed. Cir. 2005). The terms
should be read in the context of the whole patent not just the particular claim
in which the term appears. Phillips, 415 F.3d at 1313. Often the use of a term
in one claim will “illuminate the meaning of the same term in other claims.”
TDM Am., LLC v. United States, 85 Fed. Cl. 774, 778-79 (2009) (citing
Phillips, 415 F.3d at 1314).

        When the meaning of a term is not clear or is used idiosyncratically, the
court will look to “those sources available to the public that show what a
person of skill in the art would have understood disputed claim language to
mean.” Innova/Pure Water, Inc. v. Safari Water Filtration Sys., Inc., 381 F.3d
1111, 1116 (Fed. Cir. 2004). These sources typically are the words of the
patent itself, the patent’s specification, and the patent’s prosecution history.
See Phillips, 415 F.3d at 1314-19. These are intrinsic sources and are
preferred to extrinsic sources. See Apex, Inc. v. Raritan Computer, Inc., 325
F.3d 1364, 1371 (Fed. Cir. 2003). Extrinsic evidence, such as dictionaries,
treatises, and expert testimony, however, may be consulted as necessary in the
court’s discretion. Phillips, 415 F.3d at 1314-19. Extrinsic evidence should
be read in view of the intrinsic evidence, id., and cannot be used to vary the
meaning of terms contrary to the claim specification and prosecution history,
id. at 1324.

        Plaintiff asks the court to make a finding that the field of relevant art is
“security checkpoint screening operations,” and thus the person of ordinary
skill in the art is “someone who, as of July 3, 2002, possessed experience
sufficient to have a comprehensive understanding of security checkpoint
screening operations.” Pl.’s Opening Markman Claim Constr. Br. 14.
Defendant did not offer a specific competing definition other than to argue that
it should include operation of other areas of an airport because the patent’s
claims describe a method applicable outside of airport screening checkpoints.
The issue was briefly discussed at oral argument and lightly treated in the
briefing.3 It is not necessary to have a comprehensive understanding of security



3
 Defendant did not propose a discrete statement of the field of art or the
person of ordinary skill because it believes those concepts are broad and not
well suited to definition in one or two sentences. See Hr’g Tr. 117-118, Nov.
14, 2012. If it becomes necessary to closely define the field of relevant art, the
court is prepared to do so in the future.

                                         6
checkpoint screening operations in order to understand what is taught by the
460 patent. Because it is unnecessary to our claim construction, and in the
absence of a competing discrete definition, we decline to adopt one.4 We turn
now to the terms at issue. The parties agree that the term “tray” is properly
understood to mean a “base with upwardly extending walls.” Joint Claim
Constr. Statement 3. We adopt this proposed construction. It comports with
the language and graphical representations in the patent specification. E.g.,
PX 1 at SP9-SP10 (Figures 11-14), SP14, SP15. Although a court need not
construe a term if its plain and ordinary meaning is clear and unambiguous in
the language of the claim itself, see U.S. Surgical Corp v. Ethicon, Inc., 103
F.3d 1554, 1568 (Fed. Cir. 1997), the definition of a “base with upwardly
extending walls” makes clear that the term “tray” in the 460 patent has
vertically extending walls, which not all trays necessarily would have. We
thus adopt the parties’ construction because it makes that point clear.

A. Trays

        Despite their unanimity on the term “tray,” the parties do not agree what
the plural of that word means. Defendant seeks to limit the understanding of
the term “trays” to only those that are “of uniform size and shape.” Joint
Claim Constr. Statement 3. It points to the patent specification language to the
effect that patent was aimed, at least partially, at alleviating the problem of
non-standardized sizing of trays. See, e.g., PX 1 at SP13-SP15. Plaintiff
responds by directing the court to other areas of the patent specification in
which it is contemplated that at least two different sizes of trays would be
used. SecurityPoint thus argues that the defendant’s construction is
inappropriately limiting and is at heart an attempt to support its invalidity
contentions.

        We decline to add any verbiage to the term “trays.” See Harris Corp.
v. IXYS Corp., 114 F.3d 1149, 1152 (Fed. Cir. 1997). It simply means more
than one tray and is in no need of further construction. Defendant’s
construction is too limiting. Plaintiff is correct that the specification
contemplates two different sizes of trays. See, e.g., PX 1 at SP14 (stating that
“the [tray cart] is adapted to receive two differentially sized stacks of trays”),



4
 We do not rely on Mr. Huey’s testimony in regard to the necessary expertise
required in the field or art or upon his testimony in regard to any particular
claim term.

                                        7
SP15 (“The present invention has various sized trays which can be used to
hold larger items . . . and a second smaller size which can be used when items
such as keys, wallets, [etc.] are to be removed and placed in a tray for
inspection.”). The claim language itself is unambiguous; the term “trays”
simply means more than one tray and requires no special construction.

B. Tray Cart

        Plaintiff proposes that the term “tray cart” means “a movable cart
capable of holding one or more trays.” Defendant offers that it is “a movable
rack or cart adapted to holding or storing a plurality of trays.” The parties thus
agree that a tray cart is movable, and we concur. Whether the patent teaches
that a “tray cart” can be either a cart or a rack and whether a tray cart must be
adapted to storing as well as holding are closer questions.

       1. “Cart” Does Not Mean “Rack”

        Defendant insists that “cart” and “rack” can be read interchangeably in
the 460 patent. It points to the use of the word “rack” in the patent
specification, see PX 1 at SP13, SP15, and the Petition to Make Special from
the patent’s prosecution history, see PX 3 at SP122 (“the invention includes
both uniform tray sizing so that trays may be easily stacked while remaining
accessible and specially-designed tray racks . . . to store empty trays in a
organized manner”). Defendant also notes that prior art cited during patent
prosecution used the word “rack.” See DX 20 at G314-G315 (Patent No.
5,586,493, Paper Recycling Rack). Defendant thus argues that “cart” should
be read to encompass “rack” because the two words are used interchangeably
in the patent specification, prosecution history, and cited prior art.

        Plaintiff points out that the word “rack” is conspicuously absent from the
language of the 460 patent’s claims. Its argument is that when the language of
the claim is unambiguous then “consideration of the rest of the intrinsic
evidence is restricted to determining if a deviation from the clear language of
the claims is specified.” Interactive Gift Express, Inc. v. Compuserve, Inc., 256
F.3d 1323, 1331 (Fed. Cir. 2001); see also Phillips, 415 F.3d at 1315.
SecurityPoint further argues that the use of the word “cart” without the word
“tray” preceding it, which appears several times in the patent specification,
shows that the patent contemplates a “cart” and not a “rack.” See, e.g., PX 1
at SP17-SP18. To the extent that there is any ambiguity, plaintiff asks the court
to consider the testimony of its expert, Mr. John Huey. Mr. Huey, in his first

                                        8
declaration, testified that a “tray cart” would be understood by a person of
ordinary skill in the art to mean a movable cart and not a rack. See PX 10 ¶¶
17-18, 21. He further testified that a “rack” would have been understood to
mean a “device with shelves into which trays could be slid horizontally, which
is not taught by the ‘460 Patent.’” Id. ¶ 18. A cart, on the other hand, “would
have been considered a device onto which objects could be stacked, which is
taught throughout the ‘460 Patent.’” Id.

       We begin with the strong presumption that the terms used in a claim
carry their ordinary meaning, CSS Fitness, Inc. v. Brunswick Corp., 288 F.3d
1359, 1366 (Fed. Cir. 2002), and the Federal Circuit’s instruction that “[t]he
construction that stays true to the claim language and most naturally aligns with
the patent’s description of the invention will be, in the end, the correct
construction.” Phillips, 415 F.3d at 1315. What is clear from the claim
language is that the essential function of the tray cart is that it is movable and
suited for holding trays. There is one diagram of a tray cart in the patent. See
PX 1 at SP7 (Figure 9). The claim language itself, however, is devoid of any
particulars as to how the tray carts should be comprised other than to teach that
they should be “adapted to be rollable,” PX 1 at SP18 (Claim 6), and should
have a “tray platform further comprising a resilient member,” id. (Claim 11).5
Because the claims themselves are focused narrowly on the carts being rollable
and capable of holding trays, we decline to add a word not found in the claim
language. A “tray cart” is a “cart” suited to rolling and holding trays, nothing
more. That brings us to the next point of contention: holding versus holding
and storing.

       2. The Claims Do Not Require That a Tray Cart Be Adapted to Storing

         Defendant asks that we construe the “tray cart” as being “adapted to
holding or storing a plurality of trays.” It cites to language in the specification
identifying the need “for a system for a security area for moving the trays from
a starting position to an ending position which allows the trays to be efficiently
utilized, gathered, and stored to be later used again.” PX 1 at SP13. Plaintiff
urges the court to consider the use of the words “store,” “storing,” and “stored”



5
  Claim 11 is not otherwise at issue in this opinion but is relevant in
understanding the terms as used elsewhere in the patent. The court should read
the claims together “[b]ecause claim terms are normally used consistently
throughout the patent.” Phillips, 415 F.3d at 1314.

                                        9
in the patent specification, in context, to describe a transient holding function.
We agree.

        The 460 patent describes a method whereby trays are cycled through a
security checkpoint by use of movable tray carts. Our analysis of the claim
language concerning the makeup of the tray carts above is equally applicable
here. The function of the carts is to hold trays until the time comes to cycle the
tray cart to the next position in the method. Any storing function is only
temporary and the trays are in a constant movement from one tray cart to the
next via the scanning device. Defendant’s addition of the word “storing” would
either be entirely surplusage because the same function is described in the word
“holding,” or it as an attempt to read in a limitation not contemplated by the
claim language. We construe the term “tray cart” to mean a “movable cart
capable of holding one or more trays.”

C. Proximate and Distal End

       The parties offer competing definitions for the terms “proximate end”
and “distal end.” Plaintiff offers that the proximate end is “from the reference
point of the initial location of the first tray cart, nearest side, as in the side of the
scanning device into which an object to be scanned enters the device.” Jt.
Claim Constr. Statement 3. The distal end then is “from the reference point of
the initial location of the first tray cart, farthest side, as in the side of the
scanning device from which an object to be scanned exits the device.” Id.
Defendant asks the court to construe the proximate end as “proximal or nearest
to; referring to the end of the scanning device where an object enters the
device” and the distal end as “farthest from; referring to the end of the scanning
device where an object exits the device.” Id.

        We begin with the words of the claims. Claim 1 teaches that the patent
is for a method in which the “first tray cart containing trays” is positioned “at
the proximate end of a scanning device . . . wherein said scanning device
comprises a proximate end and a distal end.” PX1 at SP18. A tray is then
removed from the first cart, passed through the scanning device “from said
proximate end through to said distal end,” after which it is received in a second
tray cart that is “at said distal end of said scanning device.” Id. The last step
of Claim 1 is the moving of the second tray cart to the “proximate end of said
scanning device so that said trays in said second cart be passed through said
scanning device at said proximate end.” Id. Claim 7 adds that “[t]he method
of claim 1, further comprising the step of repositioning said second tray cart

                                           10
from said distal end to said proximate end.” Id. We have attached a diagram
at the end of this opinion that appears on the first page of the patent. It
represents the generic layout taught by the 460 patent method.6

       The parties do not meaningfully disagree as to which end is referred to
by “proximate” and “distal.” The referent is the scanning device. The
“proximate end” is referring to the end of the scanning device where an object
enters the device. Likewise, the “distal end” is referring end of the scanning
device where an object exits the device. Plaintiff’s construction is potentially
confusing and adds surplusage not required to understand what the reference
point is. Defendant’s construction best reflects the ordinary meaning of the
words as used in Claims 1 and 7.

        We also note from the parties briefing that defendant reads in to its
construction of “proximate end” and “distal end” a seeming limitation in the
locations of the tray carts as taught by the patent. Defendant views its
definition of an “end” to be a precise point as compared to a more general area
at the extent or boundary of something. We do not share defendant’s
understanding of its construction; it implies a level of precision that we find
generally lacking in the 460 patent. The patent describes a method for cycling
trays through a scanning device at a security check point. It is not dependent
upon a great deal of precision in the location of the instrumentalities involved.
Perhaps if “proximate end” and “distal end” were used to describe the actual
physical entry and exit point of the screening device itself, defendant’s
understanding would be natural. Here, however, the claims use the terms to
describe the location of tray carts external to the device.7 As it is, “proximate
end”means “proximal or nearest to; referring to the end of the scanning device
where an object enters the device.” “Distal end” means “farthest from; referring
to the end of the scanning device where an object exits the device.” Nothing
further is implied by those definitions.




6
 Claims 12 and 13 teach the addition of the third tray cart seen in the diagram
attached at the end of this opinion.
7
  Claim 1 also refers to the proximate and distal ends of the scanning device
itself when it makes clear that a “scanning device comprises a proximate end
and a distal end.” PX1 at SP18. That does not change our view of the use of
the terms in describing the positioning of the tray carts as discussed above.

                                       11
D. Nestable

        Claim 3 states that a “plurality of said trays [used in Claim 1] comprises
nestable trays.” DX 1 at SP18. Claim 4 explains that the “nestable trays” are
comprised of “exposed sides capable of displaying advertising.” The parties
disagree as to what “nestable” means. Per plaintiff, “nestable” means “capable
of fitting compactly within one another.” 8 Joint Claim Constr. Statement 3.
Defendant offers that “nestable” means “capable of fitting at least partially
within one another.” Id.

       At first glance it appears that both definitions are encompassed by the
plain meaning of the term “nestable.” What is important, however, is that
defendant’s construction would, as plaintiff points out, encompass a situation
not taught by the patent. The patent specification contains the following
examples of how the trays are to stack: “stacked inside one another,” PX 1 at
SP16; “be easily stacked within one another,” id.; “nested within one another,”
id.; and “placed within one another,” id. This tracks with plaintiff’s
construction of trays fitting “compactly within one another.”

        Defendant’s construction of “capable of fitting at least partially within
one another” is true of the examples quoted above, but is also true of other
situations that would not be consistent with the language used in the
specification. Plaintiff’s example of applying defendant’s definition is that “a
refrigerator is capable of fitting at least partially within one shoebox.” Pl.’s
Reply in Supp. 21. If we assume two sides of the shoebox are removed, that
point is well taken. As mentioned earlier, the specification contemplates at
least two different sized trays, one generally larger than the other. The larger
tray might be capable of fitting only partially within the smaller tray, but that
is clearly not what the method contemplates. We construe “nestable” to mean



8
 Plaintiff originally proposed the definition to be “capable of fitting compactly
or within one another.” At oral argument, the court inquired as to why
plaintiff’s definition included the word “or” and counsel replied that its
definition attempted to capture both that the trays fit within one another and
that they do so snugly. See Hr’g Tr. 45. The use of “or” in the definition
creates a logical disjunction whereby either or both statements can be true.
The meaning sought by plaintiff is better served without the word “or” because
plaintiff intends that “nestable” means that the trays fit both compactly and
within one another.

                                       12
“capable of fitting compactly within one another.”

E. Adapted

        The parties disagree as to the meaning of the term “adapted” as used in
claims 6, 8, 9, 14, and 15. Those claims teach various attributes of the tray carts
and the trays themselves. Claim 6 states that “tray carts are adapted to be
rollable.” PX 1 at SP18. Claim 8 instructs that a “plurality of said trays are
adapted to receive an item selected from a group [and examples are given].”
Id. Claim 9 is the same as Claim 8 except that it describes items from a group
of smaller items. Claim 14 teaches that the “trays are adapted to display
advertising on an interior bottom surface.” Id. Claim 15 details that the trays
“are adapted to display a tag number.” Id.

       Defendant understands the term “adapted” to mean “specially designed
or made for a specific purpose.” Jt. Claim Constr. Statement 3. Plaintiff
believes the term “adapted” is synonymous with the term “suited.” We must,
in essence, decide whether the degree to which the tray carts and trays are
specially designed for the purpose they are used for in the 460 patent method
is necessary to the claim. We find that the claim uses “adapted” as akin to
“suited,” as plaintiff proposes.

        Although it is not clear at this point what difference it would make
whether the trays are “specifically designed” to receive certain items or merely
“suited” to do so, defendant’s construction is unnecessarily limiting and ought
not be read into the claims. Nothing in the specification or claims themselves
lead us to conclude that the tray carts must be specially designed to roll or that
the trays be specially designed to hold certain sized items, display advertising
on the bottom, and display tag numbers. That the tray carts can roll without
problem or additional modification and that the trays can and do hold certain
sized items, can display advertising on the bottom, and a tag number without
problem or additional modification is what is taught by the patent. This is best
encompassed in the meaning of the word “suited” as proposed by plaintiff
without the further limitation in the construction offered by defendant. The
plain and ordinary meaning of “adapted” is “suited.”

F. Receiving The Tray In The Second Tray Cart

       The last disagreement between the parties concerns the meaning of the
term “receiving said tray passed through said scanning device in said second

                                        13
tray cart,” which appears in Claim 1 of the 460 patent. Plaintiff proposes to
explain it as “coming into possession of the tray in the second tray cart after
being passed through the scanning device at the distal end of the scanning
device.” Jt. Claim Constr. Statement 4. Defendant offers that it means “after
a tray has passed through the scanning device from the proximate end to the
distal end, a second tray cart receives the tray.” Id. We view these as
distinctions without a difference.

       The language at issue in this term is describing a step in the screening
process as taught by the 460 patent. After a tray has been taken from the first
tray cart, it is then passed through the scanning device, and received into the
second tray cart positioned at the other end of the scanning device, which the
patent describes as “receiving said tray passed through said scanning device in
said second tray cart.” PX 1 at SP18. Nothing further is necessary to
understand what is being taught. The Federal Circuit has warned against
adding “meaningless verbiage to the definition of the claimed invention.”
Harris Corp., 114 F.3d at 1152; see also Hastings v. United States, 78 Fed. Cl.
729, 732-34 (2007) (declining to construe a term where it would not add to the
understanding of the patent). We thus decline to construe the term because it
is unnecessary to understand the plain and ordinary meaning of the claim.

                               CONCLUSION

         The following table summarizes our holdings as to each term:


 The Patent Term                        The Court’s Construction
 tray                                   a base with upwardly extending
                                        walls

 trays                                  no construction

 tray cart                              a movable cart capable of holding
                                        one or more trays

 proximate end                          proximal or nearest to; referring to
                                        the end of the scanning device
                                        where an object enters the device




                                      14
 distal end                              farthest from; referring to the end of
                                         the scanning device where an object
                                         exits the device

 nestable                                capable of fitting compactly within
                                         one another

 adapted                                 suited

 receiving said tray passed through      no construction
 said scanning device in said second
 tray cart

The deadlines for discovery as set out in our March 27, 2012 order, as modified
by our order of December 10, 2012, are hereby amended to reflect that
proponent’s expert reports are due by March 8, 2013, and rebuttal expert reports
are due by April 10, 2013. We will convene a status conference to discuss
further modification of the schedule.




                                             s/ Eric G. Bruggink
                                            ERIC G. BRUGGINK
                                            Judge




                                       15